Citation Nr: 1219833	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-44 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to January 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Columbia, South Carolina RO.  

During the pendency of this appeal, by a November 2011 rating decision, the RO granted the Veteran's claims for service connection for posttraumatic stress disorder (PTSD), shrapnel wound of the posterior scalp and shrapnel wounds to the upper chest, hands and upper back, thereby constituting a full grant of the benefits sought on appeal.  Thus, as these issues were granted in full, they are not in appellate status before the Board and need not be addressed further.  The Veteran's representative also testified in an April 2012 Travel Board hearing that the November 2011 rating decision satisfied the Veteran's claim for shrapnel wounds of the feet.  Therefore, this issue is also no longer in appellate consideration.  

The Veteran testified at a Travel Board hearing before the undersigned in April 2012.  A transcript of that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issue of service connection for a skin disability must be remanded for further development.  

The Board observes that the Veteran's service records are unavailable.  Various communications from the National Personnel Records Center from August 2006 to August 2010 (NPRC) indicate that the Veteran's service records may have been lost in a fire and there are no sick reports or Surgeon General Office reports.  Morning reports for his unit, the 32nd Infantry, 7th Division were mailed, which reflect his dates of entrance into active service and separation from active service.  

VA outpatient treatment reports from March 2008 to August 2011 reflect that the Veteran was treated for and diagnosed with skin disabilities including, verruca vulgaris of the left hand, painful burning in the bilateral feet reportedly from standing in cold water for hours during military service, chronic dermatitis of the back, neuralgia versus residuals of frostbite of the feet, dry hands and thickened toenails.  Capsicin cream was prescribed in June 2008 for the Veteran's diagnosed foot disorder of neuralgia versus residuals of frostbite.  In October 2009 a system concern of foot cellulitis was noted and the Veteran reported he was out of "cream" for his feet.  

In an October 2011 VA examination the examiner noted in his diagnosis that there was no evidence of a skin condition and the Veteran denied he had any type of skin disease condition.  

In the April 2012 Travel Board hearing, the Veteran testified that his skin condition began approximately one year after his separation from active service and affected his hands, feet and back.  He reported that he served in Korea along the Chosin Reservoir and was exposed to cold weather.  His spouse testified that she had been treating the Veteran's skin with Vaseline or lotion for about six to seven years, mainly on his toes and hands, and that his condition looked like freckles and a rash.  She also reported that his hands and feet were cold to touch.  The Veteran's spouse reported that they had been together for 30 years and married for three years and ever since she had known the Veteran, he had a skin problem.  She stated his problems began with spots on his back which had turned into a big rash.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, considering the Veteran's morning reports confirm that he served in an infantry unit during the Korean War, the competent lay statements and testimony from the Veteran that he was exposed to cold weather in service and has had skin problems since one year after his active service, the competent lay statements and testimony from the Veteran's spouse that she witnessed skin problems for the last 30 years and the VA outpatient treatment reports reflecting current diagnoses of skin conditions of the hands, feet and back and prescription cream for such, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin disability originated during his active service or was otherwise caused by or related to his active service.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Barr, 21 Vet. App. at 311.  

While the Veteran reported to the VA examiner in October 2010 that he did not have any type of skin disease condition and the examiner diagnosed him with no evidence of a skin condition, there is no evidence the VA examiner reviewed the claims file, interviewed the Veteran for a history of skin problems or provided him with a physical examination of the skin on the feet, hands and back outside the focus on his scars.  Thus, as the Veteran and his spouse subsequently provided testimony regarding a present skin condition that has existed since within a year of his active service, the Board finds that a new VA examination with an adequate opinion should be provided.  See Barr, supra.  

In a February 2010 Authorization and Consent to Release Information to VA form, the Veteran reported having been treated at the VA hospital in July 1998 for the hands and feet.  As these records may be relevant to his current claim and have not been associated with the claims file, they should be obtained on remand.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is held to have constructive notice of documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).

As the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from August 2011, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, supra.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from January 2011 to the present and from July 1998.  All records which are not duplicates of those already in the claims file should be associated with the claims file or Virtual VA Folder, as appropriate.  The RO/AMC should document whether or not these documents were available.  

2.  After the above has been completed, the AMC/RO should schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of his current skin disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file, to specifically include a copy of this remand and VA medical records.  The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his skin, including of the hands, feet and back, and any tests deemed necessary.  

The examiner is asked to please note that: (1) the Veteran is competent to attest to any continuity of lay observable symptoms since his active service and that he was exposed to cold weather conditions during service; (2) his spouse is competent to attest to any lay observable symptoms she witnessed for the last 30 years she has known him; and (3) the available morning reports from his active service reflect that he served in an infantry unit during the Korean War.  

The examiner is asked to offer an opinion addressing the following questions: 

(a).  Please specify the diagnosis (or diagnoses) of any current skin disability of the hands, feet and back, to include any residuals of cold injuries, if present.  

(b).  The examiner is asked to furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability):  (i) that any currently diagnosed skin disability had its onset during the Veteran's period of active duty from April 1951 to January 1953; or, (ii) that such condition was caused by any incident or event that occurred during such period, i.e. exposure to cold weather while serving with an infantry unit during the Korean War?  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence (the lay statements by the Veteran and his spouse, the current medical evidence of diagnosed skin disabilities of the hands, feet and back).  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



